Citation Nr: 0111630	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  97-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a disorder of the right 
hand and wrist.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1993 to September 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1997 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board remanded the case for 
additional development in June 1997.  The case subsequently 
came under the jurisdiction of the Los Angeles, California, 
RO.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran has a general overuse disorder of the right 
hand and wrist which began during service.  


CONCLUSION OF LAW

An overuse disorder of the right hand and wrist was incurred 
in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991 & 
Supp 2000); 38 C.F.R. § 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a disorder of the right 
hand and wrist.  He asserts that he was treated for such a 
disorder during service and continues to experience pain and 
impaired dexterity.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and he has been afforded disability evaluation 
examinations.  The examination reports contain all necessary 
findings and opinions necessary to resolve the issue on 
appeal.  All relevant evidence identified by the veteran was 
obtained and considered.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim. 

The Board is unaware of any additional relevant evidence that 
is available.  The veteran requested a personal hearing, but 
subsequently withdrew that request.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the new act would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder such as arthritis is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran's service medical records show that he was seen 
on several occasions for complaints pertaining to his right 
hand and wrist.  A record dated in January 1995 shows that 
the veteran was referred for neurological evaluation after 
reporting complaints of pain in the right wrist along with 
pain and weakness in the thumb.  The provisional diagnosis 
was carpal tunnel syndrome.  An EMG/NCV study was performed 
and was normal.  An X-ray of the right wrist and hand was 
also normal.  

A service medical record dated in August 1996 shows that the 
veteran was referred to an occupational therapy clinic for 
evaluation of his hand.  It was noted that he reported having 
similar problems in the right hand a couple of years earlier 
which had resolved.  The problems had returned approximately 
one month ago.  It was noted that in his work as a doctor he 
wrote approximately 35 patient notes per day.  He reported 
that he had a splint that fit well, but he was unable to 
write with the splint on.  On examination, it was noted that 
he had a thumb spica splint which had been fabricated 5 days 
earlier.  He had also been given foam tubing to pad his pen.  
There was a negative Finkelstein's on the right.  He had no 
discomfort from tapping at the 1st dorsal compartment on the 
right.  Range of motion and strength were measured. There was 
a significant decrease in key pinch on the right when 
compared to the left, and approximately 15 percent decrease 
in grip strength on the right when compared to the left.  The 
splint was adjusted to permit writing.  He was advised to use 
the splint during the workday and to adjust his writing 
style.  The assessment was negative signs of Dequervain's.  
Possible general overuse disorder.  May benefit from splint 
use and adaptive writing style.  Time off from work may prove 
to be helpful.  

In September 1996, upon separation from service, the veteran 
filed a claim for disability compensation for a disorder 
which he characterized as an "occupational (overuse) 
hand/wrist pain syndrome (tendonitis).  He stated that he had 
ongoing hand and wrist pain for some time that was aggravated 
by work duties.

The report of an examination of the veteran's hand, thumb and 
fingers conducted by the VA in October 1996 shows that the 
veteran had complaints related to his right hand and wrist.  
There was no history of an injury.  He reportedly had been 
symptomatic over the previous three years or so.  He pointed 
to the vulvar radial aspect of the right wrist.  There was no 
pain into the index or long fingers at the time of the 
examination, but he said that a couple of years ago he felt 
as if the right thumb and right index finger were cooler than 
the other fingers.  No associated color changes of the 
fingers were noted.  The veteran said that a prior electrical 
study had been performed on the arm and he was told that he 
did not have carpal tunnel syndrome.  He continued to have 
chronic aching pain in the area which was worsened by writing 
for long periods.  He said that gripping or grasping of 
objects will lead to increased pain, as will having to use a 
pinch grip.  He said that he was not awakened by hand pain, 
but that frequently the last thing he was conscious of before 
going to sleep was the aching pain involving the right hand.

On physical examination of the right hand and wrist, there 
was no evidence of redness, heat swelling, or deformity.  The 
wrist had 60 degrees of dorsiflexion and 80 degrees of palmar 
flexion.  No pain on motion was noted.  No tenderness to deep 
palpation was noted.  The veteran could make a good fist and 
could oppose the thumb and fingertips satisfactorily.  He had 
callus formation at the base of the right third, fourth, and 
fifth fingers.  There was no tenderness to palpation at the 
thumb or on palpation of the anatomical snuff box.  The 
Finkelstein's test was negative.  There was an equivocal 
Tinel's sign.  Grip strength in the hand was 5/5.  The 
impression was right wrist and hand pain - uncertain etiology 
- possible overuse syndrome.  The examiner also offered an 
impression of possible tendonitis and/or carpal tunnel 
syndrome.   

The veteran was afforded another examination by the VA in 
September 1997.  The report shows that the veteran reported a 
history of having right hand pain for three to four years.  
He denied any specific history of an injury.  He said that 
the pain increased with activity, and was alleviated by rest.  
He described the pain as being localized to the thumb and 
index finger and also described localized numbness and 
tingling in that distribution.  On physical examination, 
findings were normal except for a mildly positive Tinel's 
sign.  The diagnosis was right hand pain and numbness with no 
electrodiagnostic evidence of carpal tunnel syndrome.  The 
examiner concluded that it was unlikely that the veteran 
suffered from chronic tendinitis since the symptoms did not 
correlate with any signs on examination consistent with that 
diagnosis such as a positive Finkelstein's test.  With regard 
to the question of whether he had carpal tunnel syndrome, the 
examiner noted that this was unlikely in light of the 
veteran's normal EMG and nerve conduction study.  Therefore, 
the examiner concluded that the veteran's disorder most 
likely fell under the category of general overuse disorder.  

After considering all of the evidence which is of record, the 
Board finds that the veteran has a general overuse disorder 
of the right hand and wrist which began during service.  The 
service medical records demonstrate that the veteran's 
symptoms of right wrist and hand pain were first noted in 
service and the VA examinations show that the manifestations 
have been chronically present since that time.  The veteran's 
complaints of a disorder have been corroborated by objective 
findings such as weakness in the right hand and a mildly 
positive Tinel's sign.  Accordingly, the Board concludes that 
an overuse disorder of the right hand and wrist was incurred 
in service.


ORDER

Service connection is granted for an overuse disorder of the 
right hand and wrist.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

